Citation Nr: 0525975	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for osteo-radial 
necrosis of the gums, claimed as a residual of in-service 
dental treatment.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for osteo-radial necrosis of the 
gums, claimed to be the result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran had verified active military service from October 
1957 to July 1960, from November 1960 to September 1963, and 
from January 1964 to December 1967.

The first two issues listed on the first page of this 
decision/remand come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which denied claims of entitlement to 
service connection for residuals of a right foot injury and 
for osteo-radial necrosis of the gums, claimed due to 
radiation exposure to dental X-rays.

In the January 2002 rating decision, the RO also denied a 
claim of entitlement to service connection for residuals of a 
groin injury.  The veteran appealed that decision, but the RO 
granted the claim in October 2004.  It is therefore no longer 
on appellate status.

A hearing was held on April 30, 2004, in Seattle, Washington, 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for osteo-radial necrosis 
of the gums, claimed to be the result of VA medical 
treatment, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is not shown that the veteran injured his right foot 
during service, that arthritis of the right foot was 
manifested to a compensable degree within the year following 
his separation from active military service, or that he 
currently has a right foot disability that is etiologically 
related to service.

3.  It is not shown that the veteran developed osteo-radial 
necrosis of the gums as a result of an in-service injury, to 
include dental treatment, that such a disability is currently 
manifested, or that the claimed disability is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  A claimed right foot disability was neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Osteo-radial necrosis of the gums was neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

A.  The duty to notify


The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires VA to inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004) (interpreting 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004)).

With regard to element (1), the RO sent to the veteran VCAA 
notice letters in August 2001 and June 2004.  Both letters 
informed the veteran of the type of information and evidence 
necessary to establish entitlement to service connection.

With regard to elements (2) and (3), the August 2001 and June 
2004 VCAA letters notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.
 
With regard to element (4), the June 2004 VCAA letter 
specifically told the veteran that "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.

The initial adjudication in this case occurred after the 
enactment of the VCAA, and full VCAA-compliant notice was 
given after the initial adjudication.  Although that notice 
was not given prior to the first AOJ adjudication of the 
claim on appeal, any defect with respect to the timing of the 
VCAA notice requirement was harmless, as the notice was 
provided prior to issuance of an October 2004 supplemental 
statement of the case (SSOC) and prior to the transfer of the 
case back to the Board.  Moreover, the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini II.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination and/or obtain an opinion when necessary 
to make a decision on the claim.  Under applicable law, a 
medical examination and/or opinion is deemed "necessary" if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

VA has not ordered medical examinations of the veteran's 
right foot and gums because there is no competent evidence in 
the record of a nexus between both claimed disabilities and 
service.

VA has offered to obtain specific records that might be 
pertinent to the two claims decided in this decision, but the 
veteran has not identified any such records and none are 
otherwise reported.  

There is no suggestion on the current record that there 
remains evidence that is pertinent to the two matters now 
under appellate review that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.

II.  Legal criteria applicable to all service connection 
claims:

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The determination as to whether the above cited service 
connection requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

Additionally, if arthritis becomes manifest to a degree of 
10 percent or more during the one-year period immediately 
following a veteran's separation from service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

III.  Service connection for residuals of a right foot 
injury:

The veteran claims that he injured his right heel as a result 
of a bad landing on cement while participating in a parachute 
exercise during service in 1967, and that he should 
accordingly be service-connected for the chronic residuals of 
this in-service injury.

Although he is competent to report such an injury, the 
service medical records do not corroborate the injury, nor do 
they reveal any complaints, or objective findings, related to 
a right foot injury or disability.  The record also does not 
show a diagnosis of arthritis of the right foot (let alone to 
a degree of at least 10 percent) within the year following 
the veteran's separation from his final period of active 
military service.  

The record also does not demonstrate current manifestation of 
a chronic disability of the right foot, to include arthritis.  
Although the veteran is also competent to report current 
symptoms, he has not done so.  Even if his contentions could 
be read as reporting current manifestations, there is no 
evidence of a nexus between the claimed in-service injury and 
the claimed current disability.  

Notwithstanding VA's attempts to assist the veteran in 
securing evidence pertinent to this matter, the veteran, as 
noted earlier, has failed to identify any evidence that would 
substantiate his claim.  He has simply reiterated, 
repeatedly, his contention that he should be service-
connected for what he believes is a right foot disability 
that is etiologically related to service.

The record is devoid of competent evidence of the current 
manifestation of such a disability, or of a nexus between the 
claimed disability and service.  The record does not reflect 
that the veteran is a medical professional who has the 
requisite training and knowledge to offer an opinion as to 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and knowledge and require the special knowledge 
and experience of a trained medical professional).  The Board 
is therefore precluded from assigning probative value to the 
veteran's opinions in this regard. 

While the veteran would also be competent to report a 
continuity of symptomatology since service, he has not done 
so, and the record does not document a right foot disability 
in the years following surgery.

Because none of the criteria for service connection are met 
in this case, the Board has no other recourse but to deny the 
claim for service connection for a right foot disability.

The Board also notes that, because the evidence in this case 
is not evenly balanced, the benefit of the doubt rule 
required by law and VA regulations is not of application to 
this case.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

IV.  Service connection for osteo-radial necrosis of the 
gums,
claimed as a residual of in-service dental treatment:

The veteran filed a claim for service connection for 
residuals of in-service dental trauma in July 1974, claiming 
vascular and nerve damage to the gums, sinuses, and right 
cheek resulting from impacted tooth while undergoing dental 
treatment in either 1959 or 1960.  The RO denied that claim 
by rating decision dated in December 1974, after finding no 
evidence of any injury while undergoing dental treatment 
during service.  The veteran submitted a notice of 
disagreement in February 1975.  The RO issued a statement of 
the case (SOC) in August 1975, but the veteran never 
perfected his appeal of that rating decision and it was 
closed by the RO, the denial accordingly became final.

In June 2001, the veteran filed a claim for service 
connection for osteo-radial necrosis of the gums, claiming 
that this disability was the result of treatment furnished in 
1973 by a VA consultant working at the Louisiana State 
University Dental School.  His claim was denied in January 
2002 based on lack of evidence of an in-service injury having 
caused the claimed disability.  The veteran shortly 
thereafter modified his contentions regarding onset of the 
claimed medical condition.  He seemed to indicate, in his VA 
Form 9 filed in September 2003, that the disability actually 
had had its onset during service (presumably, in 1959 or 
1960, as he claimed in 1974), but that it had been 
"discovered" and/or aggravated in 1973 by the VA 
consultant.

The service medical records show that the veteran received 
dental treatment while in service.  They do not show, 
however, any evidence of an injury to the gums, or any 
complaints or objective findings related to a disability of 
the gums, to include the claimed osteo-radial necrosis of the 
gums.

The record does not show either a diagnosis of osteo-radial 
necrosis of the gums having been rendered by a medical 
professional, nor does it contain competent evidence of the 
existence of a nexus between the claimed in-service injury 
and the claimed current disability.

VA has attempted to assist the veteran in securing evidence 
pertinent to this matter, but the veteran has not identified 
any evidence that would substantiate his claim.  He has 
simply reiterated, repeatedly, his contention that he should 
be service-connected for what he believes is a disability 
that is etiologically related to service.

The record devoid of competent evidence of the current 
manifestation of such a disability, or of a nexus between the 
claimed disability and service, but the record does not 
reflect that the veteran is a medical professional who has 
the requisite training and knowledge to offer an opinion as 
to medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and knowledge and require the special knowledge 
and experience of a trained medical professional).  The Board 
is therefore precluded from assigning probative value to the 
veteran's opinion in this regard.

Because none of the criteria for service connection are met 
in this case, the Board has no other recourse under the law 
but to deny the veteran's claim.

Because the evidence in this case is not evenly balanced, the 
benefit of the doubt rule required by law and VA regulations 
is not of application to this case.  See 38 U.S.C.A. 
§5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a right foot injury is 
denied.

Service connection for osteo-radial necrosis of the gums, 
claimed as a residual of in-service dental treatment, is 
denied.


REMAND

As noted above, the veteran has raised a claim for 
compensation for the claimed osteo-radial necrosis of the 
gums, under the provisions of 38 U.S.C.A. § 1151, based on 
additional disability claimed as resulting from VA treatment.  
The record shows that the RO denied such a claim by means of 
the SSOC that was issued in October 2004.  A statement from 
the veteran, received at the RO in December 2004, clearly 
shows his disagreement with that denial.  The RO, however, 
has not yet issued an SOC with respect to this issue.

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Accordingly, the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for osteo-radial 
necrosis of the gums, claimed to be the result of VA medical 
treatment, is remanded to the RO, via the AMC, for the 
following:

The RO/AMC should issue an SOC addressing 
the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 
1151 for osteo-radial necrosis of the 
gums, claimed to be the result of VA 
medical treatment.

The veteran and his representative should 
be made aware that the Board will further 
consider this issue only if the veteran 
submits a timely substantive appeal in 
response to the SOC.

The RO/AMC should thereafter return the 
case to the Board, if otherwise in order 
(i.e., only if a timely substantive 
appeal has been received).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


